 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 1 of 12 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

SAINT-GOBAIN CRISTAUX ET                           )
DETECTEURS, a French corporation, and              )
SAINT-GOBAIN CERAMICS AND PLASTICS,                )
INC., a Delaware corporation,                      )
                                                   ) Case No. ____
       Plaintiffs,                                 )
                                                   )
       v.                                          )
                                                   )
CRYSTAL PHOTONICS, INC.,                           )
                                                   )
    Defendant.
_________________________________

            COMPLAINT AND DEMAND FOR TRIAL BY JURY

      1.     Plaintiffs Saint-Gobain Cristaux et Detecteurs and Saint-Gobain

Ceramics and Plastics, Inc. (collectively “Saint-Gobain Crystals” or “Plaintiffs”)

claim as follows against Defendant Crystal Photonics, Inc. (“CPI” or “Defendant”).

                                THE PARTIES

      2.     For more than 80 years, Saint-Gobain Crystals has offered diverse,

high quality crystalline materials for use in medical technologies, security

applications, and revolutionary research and development projects. Saint-Gobain

Crystals’ high-performance, high-reliability products include synthetic sapphire

transparent armor, precision scintillator crystals, X-ray monochromator crystals,

and epitaxy substrates made of garnet. Since 1996, Saint-Gobain Crystals has

produced scintillation detectors and materials for a wide variety of applications,

including cutting-edge medical applications and for space missions such as the
 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 2 of 12 PageID 2




2001 Mars Odyssey, the 2011 Curiosity Mars Rover, and the 2015 CALET

Calorimetric Electron Telescope.

      3.     Plaintiff Saint-Gobain Cristaux et Detecteurs (“SGCD”) is a French

corporation with its principal offices located at 104 Route de Larchant, 77140 Saint

Pierre Les Nemours, France.

      4.     Plaintiff Saint-Gobain Ceramics and Plastics, Inc. (“SGCP”) is a

Delaware corporation with its principal offices located at 20 Moores Road,

Malvern PA, 19355, US.

      5.     On information and belief, Defendant Crystal Photonics, Inc. (“CPI”)

is a Florida corporation with its principal offices located at 5525 Benchmark Lane,

Sanford, Florida 32773.

                          JURISDICTION AND VENUE

      6.     This is an action for patent infringement under the United States

Patent Laws, 35 U.S.C. § 271, et seq. This Court has subject matter jurisdiction over

this action under 28 U.S.C. §§ 1331 and 1338.

      7.     This Court has personal jurisdiction over CPI because CPI is

incorporated in the State of Florida and therefore may be fairly regarded as at

home in this judicial district.

      8.     Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b). CPI is

incorporated in the State of Florida and has its principal place of business in this

judicial district. Therefore, CPI resides in this judicial district according to 28

U.S.C. § 1400(b).


                                         2
 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 3 of 12 PageID 3




                           THE PATENTS-IN-SUIT

      9.     Plaintiff SGCD is the owner by assignment of all right, title, and

interest in and to United States Patent No. 7,651,632 (“the ’632 Patent”) entitled

“Low-Delayed Luminescence Dense and Rapid Scintillator Material,” which duly

and legally issued in the names of Bernard Ferrand, Bruno Viana, Ludivine Pidol,

and Pieter Dorenbos on January 26, 2010. A true and correct copy of the ’632

Patent is attached hereto as Exhibit A.

      10.    Plaintiff SGCD is the owner of all right, title, and interest in and to

United States Patent No. 8,034,258 (“the ’258 Patent”) entitled “Dense High-

Speed Scintillator Material of Low Afterglow,” which duly and legally issued in the

names of Bernard Ferrand, Bruno Viana, Ludivine Pidol, and Pieter Dorenbos on

October 11, 2011. A true and correct copy of the ’258 Patent is attached hereto as

Exhibit B.

      11.    The ’632 Patent and the ’258 Patent (collectively, “the Asserted

Patents”) are valid and enforceable.

      12.    SGCP has an exclusive license to sell LYSO crystals that practice the

Asserted Patents in the United States.

      13.    On information and belief, CPI has infringed and continues to infringe

one or more claims of each of the Asserted Patents by engaging in acts that

constitute infringement under 35 U.S.C. § 271, including but not necessarily

limited to making, using, selling, and/or offering for sale, in this district and

elsewhere in the United States certain LYSO scintillator crystals.


                                          3
 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 4 of 12 PageID 4




                           FACTUAL BACKGROUND

      A.     Saint-Gobain’s LYSO Scintillator Technology

      14.    Saint-Gobain Crystals offers an industry-leading variety of scintillator

crystal materials for radiation detection and nuclear identification. A scintillator

works by absorbing particle energy (such as the energy in a gamma ray or another

source of ionizing radiation) and converting it into visible light that can be detected

and measured to characterize the radiation. A scintillator material is a transparent

material, sometimes a single crystal, which is incorporated in detectors used in the

fields of nuclear medicine, physics, chemistry and oil exploration to detect

radiation. Specifically, inorganic scintillator materials are incorporated into CT

(computed tomography) scanners, PET (Positron Emission Tomography)

scanners, and time-of-flight PET scanners used in imaging biological tissue. Since

CT, PET, and time-of-flight scanners employ ionizing radiation, scintillators are

necessary to convert radiation into a visible form in order to analyze biological

tissue samples.

      15.    One family of scintillator crystals is Lutetium-yttrium oxyorthosilicate

or LYSO (Lu Y SiO5: Ce), a cerium-doped, lutetium-based scintillator crystal. Lu

(lutetium) and Y (yttrium) are categorized as trivalent rare earth metals. Trivalent

metals form inorganic compounds in the +3 oxidation state. Doping is the

intentional introduction of a small amount of a chemical element into a material

to alter the properties of the material.




                                           4
 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 5 of 12 PageID 5




      16.     LYSO crystals are dense, bright, and create visible light in a short

pulse. The high density and high atomic number of LYSO crystals increases the

probability of gamma ray interaction, and therefore renders LYSO crystals highly

efficient at stopping gamma rays. LYSO crystals’ high brightness means more

visible light is produced per amount of energy absorbed, which results in a greater

signal and a reduction in statistical uncertainty in position and energy. Creation of

visible light in a short pulse enables faster data acquisition. These qualities make

LYSO crystals ideal for PET applications that require higher throughput, better

timing, and higher resolution.

      17.     A desirable property of a scintillator crystal is the ability to reduce the

amount of light emitted after incident radiation stops, known as afterglow.

Afterglow is caused by the presence of electron traps in the crystallographic

structure. Electrons may become detrapped, or released, by thermal excitation

(including at room temperature) resulting in a photo emission, or afterglow, which

can sometimes be measured even a full second after the incident radiation stops.

Afterglow is undesirable in many applications, because it results in poorer

resolution.

      18.     In order to address the afterglow issue in LYSO crystals, SGCD

partially funded a collaboration with Delft University of Technology and École

Nationale Supérieure de Chimie de Paris (“Chimie Paris Tech” or “ENSCP”). The

inventors of the Asserted Patents worked on this team, and under agreements




                                            5
 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 6 of 12 PageID 6




governing the collaboration, all rights in the Asserted Patents were assigned to

SGCD.

      19.    The inventors of the Asserted Patents discovered that the addition of

a divalent alkaline earth metal and/or a trivalent metal to a LYSO-type crystal

substantially reduces afterglow. The divalent alkaline earth metal can be (but is not

limited to) calcium (Ca), magnesium (Mg), strontium (Sr) (in divalent cation

form), and may substitute for Y or Lu. The trivalent metal can be (but is not limited

to) aluminum (Al), gallium (Ga), or indium (In) (in trivalent cation form), and may

substitute for silicon (Si).

      20.    Plaintiffs produce and sell scintillator crystals, including LYSO

crystals, with reduced afterglow through their practice of the Asserted Patents. For

example, Plaintiffs’ LYSO crystals containing calcium have demonstrated a

significant reduction in afterglow following X-ray excitation. See “Evidence and

Consequences of Ce4+ in LYSO: Ce,Ca, and LYSO: Ce,Mg Single Crystals for

Medical Imaging Applications,” IEEE TRANSACTIONS ON NUCLEAR SCIENCE, VOL.

60, No. 4 (August 2013) (analyzing the afterglow reduction in Saint-Gobain

Crystals’ LYSO doped crystals).

      B.     CPI’s Accused Products

      21.    On information and belief, CPI’s founder and president, Bruce H. T.

Chai, began manufacturing LYSO crystals in the United States in 1999. On

information and belief, CPI sells its LYSO crystals to third parties to incorporate

into scintillation detectors and scanners, including PET scanners.


                                         6
 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 7 of 12 PageID 7




      22.    On information and belief, CPI makes, uses, offers to sell, and/or sells

doped LYSO crystals that practice Plaintiffs’ patented technology. Specifically,

according to an analysis performed by Plaintiffs on a sample CPI crystal obtained

by Plaintiffs, CPI’s crystals contain Lu, Y, Si, O, Ce, a divalent alkaline earth metal,

and/or a trivalent metal in proportions disclosed in the Asserted Patents.

                                    COUNT I
                          (Infringement of the ’632 Patent)

      23.    Plaintiffs reallege and incorporate by reference the allegations

contained in paragraphs 6-8, 9, 11-13, and 19-22 above as if fully set forth herein.

      24.    CPI has directly infringed, and continues to infringe, literally or under

the doctrine of equivalents, at least claim 1 of the ’632 patent, by making, using,

offering to sell, and/or selling CPI crystals in the United States, without authority

or license, in violation of 35 U.S.C. § 271.

      25.    For example, CPI’s crystals meet each limitation of claim 1 of the ’632

patent, which recites:

      An       inorganic       scintillator     material        of      formula
      Lu(2−y)Y(y−z−x)CexMzSi(1−v)M′vO5, in which:

             M represents a divalent alkaline earth metal ion and M′
             represents a trivalent metal,

             (z+V) being greater than or equal to 0.0001 and less than or
             equal to 0.2;

             z being greater than or equal to 0 and less than or equal to 0.2;

             v being greater than or equal to 0 and less than or equal to 0.2;

             x being greater than or equal to 0.0001 and less than 0.1; and

             y ranging from (x+z) to 1.

                                           7
 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 8 of 12 PageID 8




      26.    In the formula, Lu is lutetium, Y is yttrium, Ce is cerium, Si is silicon,

and O is oxygen.

      27.    Upon information and belief, CPI’s crystals contain each recited

element in the disclosed relative proportions. CPI’s crystals are an inorganic

scintillator material. Testing conducted for Plaintiffs on a CPI crystal showed that

the CPI crystal included Lu, Y, Ce, and SiO5. Based on this testing, the formula unit

variables for the CPI crystal are x = 0.00188, y = 0.21006, z = 0.0003, and v = 0.

The M component in CPI’s crystal is calcium, which is a divalent alkaline earth

metal. These formula unit variables are within the ranges claimed in claim 1, as

shown below:

                   ’632 Patent, Claim 1                   CPI Sample

                   Divalent Alkaline Earth
          M                 Metal                             Ca
          x           0.0001 ≤ x ≤ 0.1                     0.00188
          z              0 ≤ z ≤ 0.2                       0.00030
          v              0 ≤ v ≤ 0.2                       0.00003
         x+z                  --                           0.00218
          y             (x+z) ≤ y ≤ 1                      0.21006



      28.    As a direct and proximate consequence of CPI’s infringement of the

’632 Patent, Plaintiffs have suffered significant damages in an amount not yet

determined for which Plaintiffs are entitled to relief.

                                   COUNT II
                         (Infringement of the ’258 Patent)

      29.    Plaintiffs reallege and incorporate by reference the allegations

contained in paragraphs 6-8, 10-13, and 19-22 above as if fully set forth herein.

                                          8
 Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 9 of 12 PageID 9




      30.    CPI has directly infringed, and continues to infringe, literally or under

the doctrine of equivalents, at least claims 5, 15, and 17 of the ’258 patent, by

making, using, offering to sell, and/or selling CPI crystals in the United States,

without authority or license, in violation of 35 U.S.C. § 271.

      31.    For example, CPI’s crystals meet each limitation of claim 5 of the ’258

patent, which recites:

      An inorganic LYSO-type scintillator material comprising Lu, Si, O, Y
      and M or M’ in which M represents a divalent alkaline earth metal ion
      and M’ represents a trivalent metal wherein M or M reduces an
      afterglow.

      32.    In the claim, Lu is lutetium, Y is yttrium, Si is silicon, and O is oxygen.

      33.    Testing conducted for Plaintiffs on a CPI crystal showed that the CPI

crystal included Lu, Y, Si, O, and calcium, which is a divalent alkaline earth metal.

      34.    Upon information and belief, doping these LYSO crystals with calcium

reduces afterglow. See “Evidence and Consequences of Ce4+ in LYSO: Ce,Ca, and

LYSO: Ce,Mg Single Crystals for Medical Imaging Applications,” IEEE

TRANSACTIONS ON NUCLEAR SCIENCE, VOL. 60, No. 4 (August 2013).

      35.    Further, CPI’s crystals meet each limitation of claim 15 of the ’258

patent, which recites:

      An inorganic LYSO-type scintillator material comprising a trivalent
      rare earth ion, Si, O, Y and M or M' in which M represents a divalent
      alkaline earth metal ion and M' represents a trivalent metal wherein
      M or M’ reduces an afterglow.

      36.    In the claim, Y is yttrium, Si is silicon, and O is oxygen.




                                           9
Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 10 of 12 PageID 10




      37.    Testing conducted for Plaintiffs on a CPI crystal showed that the CPI

crystal included lutetium (Lu), which is a trivalent rare earth ion, Y, Si, O, and

calcium, which is a divalent alkaline earth metal.

      38.    Upon information and belief, CPI’s LYSO crystals with calcium reduce

afterglow. See “Evidence and Consequences of Ce4+ in LYSO: Ce,Ca, and LYSO:

Ce,Mg Single Crystals for Medical Imaging Applications,” IEEE TRANSACTIONS ON

NUCLEAR SCIENCE, VOL. 60, No. 4 (August 2013).

      39.    In addition, CPI practices the method of claim 17 of the ’258 patent,

which recites:

      A method for reducing the afterglow of an inorganic LYSO-type
      scintillator material comprising Lu, Si, O wherein a divalent alkaline
      earth metal ion M, or a trivalent metal M’ selected from the group
      consisting of Al, Ga, and In is added to said material.

      40.    In the claim, Lu is lutetium, Y is yttrium, Si is silicon, and O is oxygen.

      41.    Testing conducted for Plaintiffs on a CPI crystal showed that the CPI

crystal included Lu, Y, Si, O, and calcium, which is a divalent alkaline earth metal.

      42.    Upon information and belief, CPI practices the patented method by

doping these LYSO crystals with calcium, which reduces afterglow. See “Evidence

and Consequences of Ce4+ in LYSO: Ce,Ca, and LYSO: Ce,Mg Single Crystals for

Medical Imaging Applications,” IEEE TRANSACTIONS ON NUCLEAR SCIENCE, VOL.

60, No. 4 (August 2013).

      43.    As a direct and proximate consequence of CPI’s infringement of the

’258 Patent, Plaintiffs have suffered significant damages in an amount not yet

determined for which Plaintiffs are entitled to relief.

                                          10
Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 11 of 12 PageID 11




                               PRAYER FOR RELIEF

        Wherefore, Plaintiffs respectfully request entry of judgment in its favor and

against CPI as follows:

        1.    A judgment that CPI has infringed one or more claims of Saint-Gobain

Crystals’ Patents under all applicable provisions of Title 35, United States Code;

        2.    An award of damages to compensate Plaintiffs for CPI’s infringement,

including damages pursuant to 35 U.S.C. § 284, as well as prejudgment and post-

judgment interest;

        3.    A judgment and order finding this to be an exceptional case and

requiring CPI to pay the costs of this action (including all disbursements) and

attorneys’ fees as provided by 35 U.S.C. § 285.

        4.    A judgment and order that CPI, its officers, directors, employees,

agents, and all those acting in concert with CPI be enjoined, pursuant to 35 U.S.C.

§ 283, from all future activities infringing the Asserted Patents, and/or inducing or

contributing to the infringement of the Asserted Patents; and

        5.    Such other and further relief that the Court deems just and proper.

                           DEMAND FOR JURY TRIAL

        Plaintiffs hereby demand a trial by jury as to all claims triable of right to a

jury.




                                            11
    Case 6:21-cv-01465-RBD-GJK Document 1 Filed 09/03/21 Page 12 of 12 PageID 12




    Dated: September 3, 2021     /s/ Dennis P. Waggoner
                                 Dennis P. Waggoner (Florida Bar No. 509426)
                                 HILL, WARD & HENDERSON, P.A.
                                 101 East Kennedy Boulevard, Suite 3700
                                 Tampa, FL 33602
                                 Phone: (813) 227-8426
                                 Fax: (813) 221-2900
                                 Email: dennis.waggoner@hwhlaw.com

                                 Gregg F. LoCascio P.C. (pro hac vice to be
                                 filed)
                                 Sean M. McEldowney (pro hac vice to be filed)
                                 KIRKLAND & ELLIS LLP
                                 1301 Pennsylvania Ave,, N.W.
                                 Washington, D.C. 20004
                                 Phone: (202) 389-5000
                                 Fax: (202) 389-5200
                                 Email: gregg.locascio@kirkland.com
                                 Email: smceldowney@kirkland.com

                                 Attorneys for Plaintiffs




15846619v1
                                         12
